Title: From John Adams to Thomas Jefferson, 23 May 1786
From: Adams, John
To: Jefferson, Thomas


     
      Dear Sir
      London May 23. 1786
     
     I am honoured with yours of the 11th. with the enclosures from Mr Lamb, Mr Carmichael and Mr Barclay. I am not Surprized that Mr Lamb, has only discovered that our means are inadequate, without learning the Sum that would be Sufficient. Il faut marchander avec ces Gens la.— They must be beaten down as low as possible. but We shall find at last the Terms very dear. The Algerines will never make Peace with Us, untill We have Treaties finished with Constantinople, Tunis Tripoli, & Morocco. They always stand out the longest.— Mr Barclay will have no better fortune and I dont believe it, worth while for him to wait a Moment to discover what sum will do.—
     I think with you, that it is best to desire Mr Lamb immediately, to return to Congress, and Mr Randal too. it is Surprizing that neither of them, has given Us more circumstantial Information, and that

Mr Randal has not come on to Paris and London.— I think you will do well to write him to come forward without loss of time. and am glad You sent Copies of all the Letter to Mr Jay. I concur with you entirely in the Propriety of your going on with the Comte de Merci, in the Negotiation and in transmitting to Congress the Plan you may agree upon, that they may Send a new Commission if they judge proper.
     I have a Letter from Mr Randal at madrid 4. May, but shall not answer it as I wish you to write him in behalf of both of Us to return immediately to Paris and London. I have a Letter too from Isaac Stephens at Aligires the 15. of April. He Says the Price is 6000 Dollars for a Master 4000 for a Mate, and 1500 for each Sailor. The Dey will not abate a 6d, he Says and will not have any Thing to Say, about Peace with America. He Says “The People” i.e. the Sailors as I Suppose, are carrying Rocks and Timber on their backs, for nine miles out of the Country, over sharp Rocks and Mountains. That he has an Iron round his Leg. &c He begs that We would pay the Money for their Redemption, without sending to Congress but this is impossible.
     With great Regard I am sir your / affectionate
     
      John Adams
     
    